                                              Case 5:17-cr-00599-BLF Document 68 Filed 03/05/21 Page 1 of 3




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     USA,                                               Case No. 17-cr-00599-BLF-1
                                   8                         Plaintiff,
                                                                                            ORDER RE: MOTIONS IN LIMINE
                                   9                 v.
                                                                                            [Re: ECF 40, 41, 42, 43, 52, 61]
                                  10     GERMAN FLORES,
                                  11                         Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            The Government has charged Defendant German Flores with one count of distribution and

                                  14   possession with intent to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and

                                  15   (b)(1)(B). See Indictment, ECF 3. In preparation for trial, which is set to begin on July 16, 2021,

                                  16   the Government submitted five motions in limine, and Mr. Flores submitted one. With respect to

                                  17   each side’s motions in limine, the Court rules as follows, for the reasons set forth below and as

                                  18   stated on the record at the March 4, 2021 pretrial conference.

                                  19     I.     GOVERNMENT’S MOTIONS IN LIMINE
                                  20            A.        Government’s Amended Motion in Limine No. 1 to Preclude Entrapment
                                                          Defense (ECF 61)
                                  21
                                                The Government argues that Mr. Flores should be precluded from introducing evidence,
                                  22
                                       testimony, or argument relating to an unfounded entrapment defense. See ECF 61. The
                                  23
                                       Government argues that Mr. Flores must first proffer sufficient evidence in advance of trial that
                                  24
                                       establishes that a reasonable jury could find that the government induced him to commit the crime
                                  25
                                       and he was not predisposed to commit the crime before he is allowed to introduce this entrapment
                                  26
                                       defense at trial. See id. Mr. Flores opposes this motion and argues that the Court should review his
                                  27
                                       proffer in camera, and this will establish that he has sufficient evidence to present an entrapment
                                  28
                                              Case 5:17-cr-00599-BLF Document 68 Filed 03/05/21 Page 2 of 3




                                   1   defense at trial. See Resp., ECF 62. At the pretrial conference, the Government acknowledged that

                                   2   the Court has the discretion to review this proffer in camera. United States v. Gurolla, 333 F.3d

                                   3   944, 952-53 (9th Cir. 2003).

                                   4            To assert the defense of entrapment, Mr. Flores must show: (1) that the government

                                   5   induced him to commit the crime; and (2) that he was not predisposed to commit the crime. United

                                   6   States v. Thickstun, 110 F.3d 1394, 1396 (9th Cir. 1997). Mr. Flores need only clear a minimal

                                   7   burden to present his entrapment defense: “a defendant need present only ‘some evidence,’ which

                                   8   may be ‘of doubtful credibility,’ to create a factual issue that must be resolved by a jury.” Gurolla,

                                   9   333 F.3d at 955 (quoting United States v. Sotelo–Murillo, 887 F.2d 176, 178–79 (9th Cir. 1989).

                                  10   After reviewing Mr. Flores’s submitted proffer in camera, the Court finds he will be able to

                                  11   present factual issues that must be resolved by the jury and therefore will be permitted to assert his

                                  12   entrapment defense. Accordingly, the Government’s motion is DENIED.
Northern District of California
 United States District Court




                                  13            B.   Government’s Motion in Limine No. 2 to Preclude Improper Character
                                                     Evidence (ECF 40)
                                  14
                                                     Government’s Motion in Limine No. 3 to Preclude Improper Use of Defendant’s
                                  15
                                                     Statements (ECF 41)
                                  16
                                                     Government’s Motion in Limine No. 4 to Preclude Reference to Punishment
                                  17                 (ECF 42)
                                  18                 Government’s Motion in Limine No. 5 to Require Good Faith Proffer Before
                                  19                 Henthorn-Type Questioning of Any Government Agent Witness (ECF 43)

                                  20            Mr. Flores filed a response indicating that he does not oppose these Government motions,
                                  21   see ECF 54, and he confirmed this at the pretrial conference. Regarding Motion in Limine No. 5,
                                  22   the parties agreed at the pretrial conference that Mr. Flores will give the Government at least two
                                  23   days’ notice prior to the testimony of a witness if he intends to make a proffer for Henthorn-type
                                  24   questioning. Accordingly, these motions are GRANTED.
                                  25
                                        II.     DEFENSE MOTION IN LIMINE
                                  26            Mr. Flores filed one motion in limine, “Motion in Limine No. 1: Motion to Preclude the
                                  27   March 14 Phone Call Between Mr. Flores and the CHS,” ECF 52. The Government clarified at the
                                  28
                                                                                         2
                                              Case 5:17-cr-00599-BLF Document 68 Filed 03/05/21 Page 3 of 3




                                   1   hearing that there is not a recording of this phone call, and Mr. Flores explained that his motion

                                   2   seeks to limit the introduction of any evidence of conversations between himself and the

                                   3   confidential human source (“CHS”) in March 2014 on the basis that the Government cannot use

                                   4   post-offense conduct to prove predisposition. The dates of Mr. Flores’s offenses are on or about

                                   5   July 18, 2013, and on or about September 12, 2013. See Indictment. The Government opposes this

                                   6   motion. The Court finds that conduct used to prove predisposition does not need to predate the

                                   7   charged offense under United States v. Garza-Juarez, 992 F.2d 896, 908 (9th Cir. 1993)

                                   8   (“evidence of predisposition may arise both before the government’s initial contact and during the

                                   9   course of dealings”) (citing Jacobson v. United States, 503 U.S. 540, 550 (1992)). And while Mr.

                                  10   Flores attempted to argue this evidence would be more prejudicial than probative during the

                                  11   pretrial conference, this argument is not found in his motion. The Court notes that Mr. Flores can

                                  12   raise objections under Federal Rule of Evidence 403 during trial. Accordingly, this motion is
Northern District of California
 United States District Court




                                  13   DENIED.

                                  14   III.     ORDER
                                  15      For the foregoing reasons, the Court DENIES the Government’s Motion in Limine No. 1 and

                                  16   GRANTS Motions in Limine Nos. 2-5. The Court DENIES Mr. Flores’s Motion in Limine No. 1.

                                  17            IT IS SO ORDERED.

                                  18
                                  19   Dated: March 5, 2021

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
